PER CURIAM: *
Appealing the judgment in a criminal case, Jose Luis Hernandez-Gonzalez raises an argument that he concedes is foreclosed by United States v. Morales-Mota, 704 F.3d 410, 412 (5th Cir.2013), which rejected the argument that the Texas offense of “burglary of a habitation” is broader than the generic, contemporary definition of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(l)(A)(ii) because it defines the “owner” of a habitation as a person with a “greater right to possession of the property than the actor.” Hernandez-Gonzalez’s motion for summary disposition , is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.